222 S.W.3d 337 (2007)
Daniel D. LANE, Appellant,
v.
Martha E. LANE, Respondent.
No. WD 66514.
Missouri Court of Appeals, Western District.
May 22, 2007.
Appellant acting pro se.
Sherrie Lynn Brady, Independence, MO, Arguing on behalf of Respondent.
Before, HAROLD L. LOWENSTEIN P.J. PAUL M. SPINDEN, and JAMES M. SMART, JR., JJ.

Order
PER CURIAM.
Daniel Lane appeals from the decree of the trial court dissolving his marriage to Martha Lane. His points concern the distribution and valuation of property.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).